DETAILED ACTION
This is a first action on the merits addressing applicant’s response 20 September 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending.
Claims 1 and 3 are withdrawn from consideration.
Claim 2 is examined.

Election/Restrictions
In the response dated 20 September 2022, applicant did not specifically elect claims as required in the Requirement for Restriction dated 28 July 2022 (see page 3), as applicant elected all three claims.  Applicant did state, however, that the claims classified in A63H 33/08 are elected.  In the same Requirement for Restriction, A63H 33/08 was directed to Invention II, Claim 2.  As a result, and to advance prosecution, the examiner interprets as though Invention II was elected, corresponding to Claim 2: therefore, Claim 2 is examined and Claims 1 and 3 are withdrawn from consideration.  

Applicant's election with traverse of the claims corresponding to class A63H 33/08 in the reply filed on 20 September 2022, is acknowledged.  The traversal is on the ground(s) that claims 1 and 3 do not describe a design different from the car.  This is not found persuasive because as previously stated, Claims 1 and 3 are directed to a building system (see preambles) and Claim 2 is directed to a car.  Here, the examiner permitted the preamble to govern classification as the body of the claim is not clear.  See MPEP 2111.02, which states as follows: 
[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). 

Further, Claim 1 incorporate “shapes” that “snap” or held by several listed features that “can” form numerous items, such as “shelves”, “a table” and “a wall”; and Claim 3 claims pieces that form a table, rotating pieces that form shelves, “walls, sidewalks, houses, ceilings” (last paragraph).  In claim 1, Applicant then states that the panel forms a chassis of a car.  This is not the same as a car which includes a panel and parts of standard ratios, flexible materials that can be made in numerous dimensions (last paragraph).  This is substantially different from a system that can be used to make a car in that Invention I can be made into numerous items including a car, but Invention II is actually a car,  As claimed, these are substantially different inventions.  Claim 3 aligns with claim 1 in that it is directed to similar static inventions such as those listed above.  While applicant’s invention, as disclosed, may be directed to articles that can be used in a variety of configurations, the invention as claimed does not reflect these articles in a manner to conclude that the claims are not patentably distinct as addressed by the examiner.
Applicant’s statement that the examiner omitted addressing a requirement establishing that the inventions do not overlap in scope (response: page 2) is not persuasive.  As stated in the listing of Inventions I and II, Invention I is directed to a building system while Invention II is directed to a car, and the different classifications for Inventions I and II establishes lack of overlap in scope by definition.  Applicant’s statement that scope is directed to the entire invention is incorrect, as the standard for difference is scope is mutual exclusivity (Requirement for Restriction: page 2).  Further, applicant’s comparing the present application to an iPhone with respect to a telephone and mobile computing is not relevant and does not compare to the present application.
   
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because the drawings appear to be three-dimensional, CAD-based drawings as opposed to black-and-white line drawings.  See MPEP 608.02 and 37 CFR 1.84.  In addition, no reference characters are provided to identify the various features of the drawings.  See 37 CFR 1.84(p).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: no reference characters are provided in the detailed description to describe the various features of the figures.  Further, the Detailed Description of the Invention section appears to be a reproduction of the Brief Description section and does not comply with the requirements of MPEP 608.01(g).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim rejections – 35 USC 112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 2: “control conceptually” (line 5) includes features that are both known and unknown to applicant at the time of filing.  As a result, applicant cannot claim possession, at the time of filing, of a limitation that has not been conceived.


Claim rejections – 35 USC 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The examiner notes numerous issues under this heading.  For general claim construction, the examiner suggests applicant reference the prior art cited along with the Manual of Patent Examining Procedure (MPEP) 608.01(i)-608.01(n) for proper claim construction.  Some of the more noticeable issues when presenting a limitation (e.g., widget), it must initially be preceded by “a” or “an” (e.g., a widget).  Each time the same limitation is subsequently referenced, either in the same claim or dependent claim, it must be preceded by "the" or "said" (e.g., the widget or said widget).  Further, claim limitations should be referenced the same throughout the claim language (e.g., a limitation directed to a “pipe” should be referenced as “pipe" throughout the claim for consistency and not be changed or have added language such as “hollow pipe” or “tubular pipe”.)  
	
Below is a reproduction of applicant’s claim with the examiner’s comments in bold italics.  The examiner may not address each instance of repeat matters for brevity, and below is a link from www.uspto.gov to a claim drafting workshop for applicant’s reference.  Applicant is strongly encouraged to review this workshop along with the prior art cited for proper examples of claim construction.

Link to Claim Drafting Workshop:
https://www.uspto.gov/sites/default/files/documents/February%20Info%20Chat%20-%20Claim%20Drafting.pdf

	Claim 2: A car comprising
a panel chassis that is fully flat on one side and has knob, screw, nail magnet and hollow interfaces on the other side (indefinite as to how “one side” and “the other side” correlate; “the other side” lacks antecedent basis; indefinite as to the metes and bounds of what constitutes an “interface” with respect to the claimed limitations) to enable it (indefinite as to what “it” references; pronouns should not be used in place of the actual limitation being described) to also assemble into a flat structure like a wall or sidewalk;
parts with dimensions (indefinite as to the metes and bounds of what constitutes “parts”; “parts” lacks antecedent basis) that are standard ratios (indefinite as to the metes and bounds of what constitutes “standard ratios”) that make it easier to store and control conceptually and robotically (indefinite as to what constitutes “control conceptually” and “control robotically” and how this limitation is met), including the panel that is twice the length of its width and one eighth the height of its width;
parts (indefinite as to whether these are the same or different parts previously claimed; lacks antecedent basis) with the same design to maximize interchangeability of pieces, including all wheel assemblies being the same on all four wheels (indefinite as lacking antecedent basis and indefinite as four wheels are not inherent to cars as cars can have more or fewer wheels) even though only the front set of wheels (indefinite as “the front set of wheels” lacks antecedent basis; indefinite as to what constitutes a front set of wheels; indefinite as to whether these are part of or different from the four wheels previously claimed) are for steering (indefinite, as claimed, as to how “for steering” applies to wheels);
parts (indefinite for reasons previously provided) with a versatile design (indefinite as to the metes and bounds of what constitutes “versatile design) that enables them (indefinite as to what “them” references) to be made of flexible materials (like rubber and soft plastics) (“like…” is indefinites the language includes elements not actually disclosed (those encompassed by "or the like"); see MPEP § 2173.05(d)) and rigid materials (like ceramics and glass) (indefinite for reasons previously provided) in an interchangeable manner (indefinite as to how the elements are “interchangeable”);
parts indefinite for reasons previously provided) whose pieces and characteristics occupy standard locations (indefinite as to the metes and bounds of what constitutes “standard locations”) in three dimensions to facilitate modular extensions and changes to the construction (indefinite as to what constitutes “facilitate modular extensions and changes”; indefinite as to the metes and bounds of what constitutes “the construction”; indefinite as lacking antecedent basis), which includes hollow cylinders evenly spaced out inside a panel (indefinite as to whether this is the same or different panel previously provided; indefinite as to how the cylinders are “inside” a panel as claimed) where the diameter of the cylinders is half the height of the panel that they are in;
in dimensions that enable the assembly of the pieces into toy cars, go-cart sized cars and real-life sized cars (indefinite as to how the dimensions apply to the size of car, as dimensions have no bearing on size of a car in that no features are provided to define what constitutes the types of cars claimed, and the same sized parts can be used to make any sized vehicle by simply assembling more parts).


Prior Art Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections citing - 35 USC 102:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.










Rejections citing - 35 USC 103:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Due to the narrative nature of the claims and indeterminant claim scope, no art rejection has been made at this time. Below is a discussion on the closest prior art as it applies to the disclosed invention.    
In an effort to advance prosecution and reduce issues the examiner has discussed the prior art applied individually as to what they teach and/or do not teach and/or how they are combined by the examiner.

	The examiner cites MolGaard (U.S. Publication 2020/0360830).

Claim 2: A car comprising
a panel chassis that is fully flat on one side and has knob, screw, nail magnet and hollow interfaces on the other side to enable it to also assemble into a flat structure like a wall or sidewalk; (Fig. 6 shows a car with a panel having a flat surface (22), virtually any surface functions as an interface using the broadest reasonable interpretation in light of applicant’s specification)
parts with dimensions that are standard ratios that make it easier to store and control conceptually and robotically, including the panel that is twice the length of its width and one eighth the height of its width; (as best understood the parts can be controlled as claimed, which as written is interpreted as functional; see paragraph [0055]; the blocks are in numerous shapes and dimensions, and so the claimed dimensions would be obvious as a matter of change in dimension)
parts with the same design to maximize interchangeability of pieces, including all wheel assemblies being the same on all four wheels even though only the front set of wheels are for steering; (as best understood, parts have the same design as shown, and while four wheels are not expressly shown, this would be obvious as a matter of duplication of parts; further as the blocks can be used in numerous configurations, a four-wheeled device is well within the level of skill in the art)
parts with a versatile design that enables them to be made of flexible materials (like rubber and soft plastics) and rigid materials (like ceramics and glass) in an interchangeable manner (as best understood, the blocks have flexible and rigid properties under the rules governing physics and mechanics of materials);
parts whose pieces and characteristics occupy standard locations in three dimensions to facilitate modular extensions and changes to the construction, which includes hollow cylinders
evenly spaced out inside a panel where the diameter of the cylinders is half the height of the panel that they are in; (as shown in blocks in Fig. 22, some of the V-shaped blocks have hollow cylinders, and the dimensions would be an obvious modification as a matter of change of dimensions)
in dimensions that enable the assembly of the pieces into toy cars, go-cart sized cars and real-life sized cars. (as shown in Fig. 6); regarding the obvious rejection, see MPEP 2144.04 which provides rationale, including case law, for the modifications.  As previously noted, the claims are interpreted as best understood.

Miscellaneous
Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems, as best understood, see MacArthur (U.S. Publication 2020/0282323), Illiovits (U.S. Publication 2017/0340981), Chen (U.S. Publication 2017/0014727), Uttley (U.S. Publication 2014/0273712), Rudy (U.S. Patent 6,126,506).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649